Por Cuanto, el 16 de julio de 1937 resolvimos reconsiderar nues-tra sentencia de feclia 26 de'mayo de 1937 y señalamos el día 23 de julio de 1937 para una nueva vista del recurso;
Por cuanto, el examen que hemos hecho del contrato entre las partes litigantes y de la prueba practicada nos convence de que la obligación objeto de esta acción no tiene el carácter de solidaria y sí de obligación mancomunada, a tenor de lo dispuesto por el Ar-tículo 1090 del Código Civil;
Por tanto, resolvemos ahora modificar la sentencia dictada por la Corte de Distrito de San Juan en 15 de junio de 1935, para que en su parte dispositiva lea como sigue:
“ y se condena a los demandados, Estelan A. de Goenaga y Mario Julia, maneomunadamente a comprar al demandante, Dionisio Trigo, los diez bonos de la Corporación Saldaña Crosas Bealty Co., Inc., numerados del 105 a] 114, ambos inclusive, por precio de $1,000 cada uno con intereses, etc.”
Y así modificada, se confirma.
El Juez Asociado Sr. Córdova Dávila no intervino.